Citation Nr: 0619883	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  02-06 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of lumbar 
strain, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which, in pertinent part, denied 
service connection for residuals of lumbar strain to include 
degenerative joint disease.  The veteran relocated and his 
claim is now being addressed by the RO in Waco, Texas. 

The veteran testified before the undersigned at an August 
2004 videoconference hearing.  A transcript has been 
associated with the claims file.  This particular claim was 
remanded in February 2005 for evidentiary development, and 
the case returned to the Board in April 2006.


FINDING OF FACT

The veteran's residuals of lumbar strain, to include 
degenerative joint disease, were not present during service 
or for decades thereafter, and the preponderance of the 
evidence is against a causal link between his current 
residuals of lumbar strain, to include degenerative joint 
disease, and any remote incident in service.


CONCLUSION OF LAW

The veteran's residuals of lumbar strain, to include 
degenerative joint disease, were not incurred in or 
aggravated by active service, nor may they be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154(b), 5107  (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and degenerative joint disease becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The veteran's service medical records show that he 
was treated for back pain twice in 1944.  There is no 
indication in the record that degenerative joint disease was 
diagnosed during service.  There is no indication in the 
veteran's postservice medical records that the condition 
manifested within the first postservice year.  The veteran 
cannot benefit from the presumption.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's current diagnosis is lumbar strain with 
degenerative spurring.  The veteran's medical records amply 
document his current degenerative joint disease of his lumbar 
spine.  The first indication on the record of degenerative 
joint disease is a February 1995 x-ray, finding minimal 
degenerative changes in the lower thoracic spine.  At the 
veteran's August 2005 VA examination, the examiner also 
identified lumbar strain.  The Board does not contest the 
diagnosis.  

The veteran contends that he incurred these conditions in 
service when he hurt his back while loading ammunition onto a 
ship in 1944.  The veteran's service records indicate that he 
was a longshoreman.  As mentioned, his service medical 
records show that he was treated for back pain twice in 1944.  
The remaining question is whether the veteran's current 
conditions can be related to service.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss an in-service injury.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  Although the veteran 
complained of back pain during service, no diagnosis of a 
chronic disorder was rendered in light of those complaints.  
The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

To establish competent medical evidence on the etiology of 
the veteran's current back conditions, he was sent for an 
August 2005 VA examination.  The VA examiner concluded that 
the veteran's current conditions are not related to his 
service.  On review of the claims file and examination of the 
veteran, the examiner attributed the degenerative changes 
seen on x-rays to the aging process.  Specifically, he stated 
that "his current symptoms are unrelated to the lumbar 
strain that he sustained in 1944."  The Board can find no 
evidence to the contrary of this opinion on the record.  
Without evidence in favor of establishing a relationship 
between the veteran's current lumbar strain and degenerative 
joint disease, the claim must fail.  See Hickson, supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
entitlement to service connection for residuals of lumbar 
strain, to include degenerative joint disease.  See Gilbert, 
1 Vet. App. at 53.




Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in April 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in January 2006.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The April 2005 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II.  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has referenced additional records 
pertaining to his medical condition, specifically a 
hospitalization in 1952.  When VA attempted to acquire these 
records, the hospital indicated that they only kept records 
going back twenty years.  No records were forthcoming from 
the hospital and the veteran has not identified another 
source from which they may be obtained.  No further efforts 
on VA's part are required.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his back condition can be directly 
attributed to service.  Further examination or opinion is not 
needed on the residuals of lumbar strain, to include 
degenerative joint disease, claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail above. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for residuals of lumbar 
strain, to include degenerative joint disease, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


